IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1303
                               Filed July 20, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TIMOTHY EUGENE OVEL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Butler County, Chris Foy, Judge.



      A defendant appeals his sentence. AFFIRMED.



      Daniel M. Northfield, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Chicchelly, JJ.,
                                         2


MAY, Presiding Judge.

       Timothy Ovel appeals his prison sentence. He argues the sentencing judge

should have recused himself.        He also claims the district court abused its

sentencing discretion. We affirm.

I. Background Facts & Proceedings

       Ovel was charged with several crimes, including intimidation with a

dangerous weapon, all stemming from an episode of domestic violence. Ovel

drove to his ex-wife Sheri’s house to retrieve his daughter’s cell phone.         An

argument between Ovel and his daughter ensued. Sheri also became involved.

At some point, Sheri closed her front door to separate herself from Ovel. Ovel tried

to force his way into the house. When that didn’t work, Ovel retrieved his handgun.

And then he fired seven rounds at Sheri’s front door. No one was physically

harmed by the gunshots. Unsurprisingly, though, Ovel was arrested.

       Ultimately, Ovel pled guilty to five charges: threatened intimidation with

intent to injure or provoke, a class “C” felony; going armed with intent, a class “D”

felony; and three aggravated misdemeanors—child endangerment, domestic

abuse assault with a dangerous weapon, and reckless use of a firearm. Before

sentencing, Ovel moved for the judge to recuse himself. Ovel’s motion noted that

the sentencing judge had previously ruled in a child-support-modification petition

involving Ovel. In that ruling, the judge discounted Ovel’s testimony “due to

[Ovel’s] deceitfulness and lack of candor during” a previous custody trial. Given

these statements, Ovel argued, the judge “cannot be impartial in presiding over”

Ovel’s sentencing. The State resisted. After hearing argument, the court denied

Ovel’s motion to recuse.
                                        3


      The district court sentenced Ovel to concurrent indeterminate prison

sentences for each of his five charges. Ovel now appeals. He claims (1) the

sentencing judge should have recused and (2) the sentence imposed was overly

harsh. Our review is for an abuse of discretion. See State v. Gordon, 921 N.W.2d

19, 24 (Iowa 2018) (reviewing a sentence within the statutory limits); State v.

Millsap, 704 N.W.2d 426, 432 (Iowa 2005) (reviewing a judge’s recusal decision).

Ovel bears the “burden of showing an abuse of discretion.” State v. Harris, 528

N.W.2d 133, 135 (Iowa Ct. App. 1994).

      Ovel first argues the sentencing judge should have recused himself

because his previous rulings against Ovel indicated bias or prejudice.1 We find no

abuse of discretion in the court’s refusal.    Crucially, Ovel fails to show the

sentencing judge’s alleged bias came from extrajudicial sources, that is, a source

other than the judge’s execution of his judicial duties. See State v. Smith, 282

N.W.2d 138, 142 (Iowa 1979) (“The alleged bias and prejudice to be disqualifying

must stem from an extrajudicial source and result in an opinion on the merits on

some basis other than what the judge learned from his participation in the case.”

(citation omitted)). Moreover, Ovel failed to show actual prejudice. While Ovel



1 The State contests whether Ovel has shown “good cause” to raise the recusal
issue on appeal. Iowa Code § 814.6(1)(a)(3) (2020). But the State correctly
concedes that “good cause” generally exists for sentencing challenges. State v.
Damme, 944 N.W.2d 98, 105 (Iowa 2020) (“We hold that good cause exists to
appeal from a conviction following a guilty plea when the defendant challenges his
or her sentence rather than the guilty plea.”). And we think Ovel’s claim that the
sentencing judge should have recused himself is—essentially—a sentencing
challenge. So we conclude it is appropriate for us to address the recusal issue
along with Ovel’s other challenges to his sentence. See State v. Wilbourn, 974
N.W.2d 58, 66 (Iowa 2022) (“We decline to parse or bifurcate the specific
sentencing errors alleged when determining good cause.”).
                                          4


claims the judge “could have penalized” Ovel for his behavior in unrelated litigation,

Ovel produced no evidence of actual prejudice. See Millsap, 704 N.W.2d at 432

(“In addition, ‘actual prejudice must be shown before a recusal is necessary.’”

(citation omitted)).   Indeed, to his credit, the sentencing judge took pains to

emphasize steps he would take to minimize the risk of prejudice.           All things

considered, we cannot say Ovel carried his “burden of showing an abuse of

discretion.” See Harris, 528 N.W.2d at 135.

        Next, Ovel argues his sentence was “overly harsh.” Ovel points to his

relatively clean criminal history, positive relations with his current wife, and steps

Ovel has taken to improve his own mental health. Moreover, Ovel argues that he

poses relatively little safety risk to the community because he did not intend to

injure anyone. So Ovel suggests that “probation would have been the best result.”

        Yet “our task on appeal is not to second guess the decision made by the

district court, but to determine if it was unreasonable or based on untenable

grounds.” State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002). And Ovel does

not explain how the imposed sentence is unreasonable, or based on untenable

grounds—only that a less restrictive sentence was available. This is not nearly

enough to show the district court abused its discretion by imposing concurrent

incarceration terms after Ovel fired seven rounds into the front door of an occupied

home.

        Because Ovel has not shown an abuse of discretion, we affirm.

        AFFIRMED.